 Fill in this information to identify your case:
 Debtor 1               Russell Carter Feller
                              First Name            Middle Name           Last Name
 Debtor 2            Janell Kaye Feller
 (Spouse, if filing) First Name      Middle Name                          Last Name
 United States Bankruptcy Court for the:                             DISTRICT OF UTAH                                  Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-26233                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$100.00 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor                Russell Carter Feller                                                     Case number        19-26233
                       Janell Kaye Feller

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $3,600.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $360.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,575.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.

Official Form 113                                                            Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor                Russell Carter Feller                                                  Case number       19-26233
                       Janell Kaye Feller

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 45,423.53       .
                    % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 45,423.53 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                    1.        Adequate Protection Payments. If the debtor seeks to pay Adequate Protection Payments to holders of secured
                    claims, the requirements of Local Rule 2083-1(d) apply. Claims to be paid Adequate Protection: None.

                          2.       Applicable Commitment Period. The applicable commitment period for the Plan is 36 months for below median
                          cases and 60 months for above median cases, as required by § 1325(b)(4). The number of months listed in Part 2.1 for
                          which the debtor will make regular payments is an estimate only; the applicable commitment period stated here dictates
                          the term of the Plan. Any below median case may be extended as necessary not to exceed 60 months to complete the Plan
                          payments. Applicable Commitment Period: The applicable commitment period for this case is 36 months.

                          3.        Direct Payment of Claims. If the debtor elects to pay a claim directly and that claim is not one which the Plan
                          allows to be paid directly, the direct payment designation will be listed below as a nonstandard provision. For all claims
                          the debtor elects to pay directly, Local Rule 2083-2(i)(4) applies. Claims to Be Paid Directly: Santander for the claim
                          related to the 2013 Chevy Pickup.

Official Form 113                                                          Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor                Russell Carter Feller                                                     Case number      19-26233
                       Janell Kaye Feller


                          4.       Third-Party Payment of Claims. If the Plan provides that a non-debtor shall pay a claim directly, the
                          third-party payment designation will be listed below as a nonstandard provision. For all claims the Plan provides will be
                          paid by a third party, Local Rule 2083-2(k)(1) may apply. Upon request, the debtor must furnish the name and contact
                          information for the third-party payor. For all claims the Plan provides will be paid by a third party, Local Rule
                          2083-2(k)(1) may apply. Upon request, the debtor must furnish the name and contact information for the third-party
                          payor. Claims to Be Paid by a Third Party: NONE.

                          5.            Lien Avoidance Under § 522(f). If the debtor moves to avoid a lien under §522(f), Local Rule 2083-2(j) applies.
                          N/A.
                                   Any creditor listed in Part 3.4 of the Plan shall retain its lien securing such claim until the earlier of (A)
                          payment of the underlying debt determined under nonbankruptcy law, (B) discharge of the underlying debt under § 1328
                          or completion of the plan, at which time the lien will terminate and be released by the creditor, or (C) entry of an order
                          granting a separate motion filed by the debtor seeking release of the lien for cause under § 349(b).

                          6.        Interest on Oversecured Claims. If the debtor proposes to pay an oversecured claim a nonstandard rate of
                          interest or interest accruing prior to confirmation of the Plan, such nonstandard treatment must be specifically stated
                          below, including the identity of the secured creditor and the proposed interest rate accrual. Claims to be paid Interest on
                          Oversecured Claims: NONE.

                          7.       Allowed Secured Tax Claims Not Provided for Under Plan. Any allowed secured claim filed by a taxing
                          authority not otherwise provided for by this plan shall be paid in full as part of Class 5 as set forth in Local Rule
                          2083-2(e), with interest at the rate set forth in the proof of claim or at 0 % per annum if no interest rate is specified.

                          8.        Incorporation of Local Rules. The Local Rules of Practice of the United States Bankruptcy Court for the
                          District of Utah are incorporated by reference into the Plan.

                          9.       Attorneys' Fees. Part 4.3's statement regarding Attorneys’ Fees reflects the estimated unpaid balance of the
                          Bankruptcy Court's Presumptive Fee to counsel. Counsel may request additional fees by complying with the notice and
                          hearing requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                          10.        Any order confirming this Plan shall constitute a binding determination that the Debtor(s) has/have timely filed
                          all of the information required by11 U.S.C. §521(a)(1).

                          11. Debtor’s proposed repayment to unsecured creditors is based upon sale of the real property located at 885 North Old
                          Farms Road Dammeron Valley, UT 84783, which Debtor estimates has a market value of $600,000.00. Debtor asserts the
                          size of the home and unique nature of the property will require a period of at least 1.5 years in order to consummate the
                          sale.

 Part 9:      Signature(s):

9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.

 X     /s/ Geoffrey L. Chesnut                                                  Date   September 25, 2019
       Geoffrey L. Chesnut 12058
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor                Russell Carter Feller                                                Case number      19-26233
                       Janell Kaye Feller

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $2,935.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $665.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                    $3,600.00




Official Form 113                                                       Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
